DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     TERRI SKILES, as Personal
                   Representative of the ESTATE OF
                     WESLEY SKILES, deceased,
                              Appellant,

                                    v.

                 LAMARTEK, INC., d/b/a DIVE RITE,
                            Appellee.

                              No. 4D16-2315

                          [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cheryl Caracuzzo, Judge; L.T. Case No. 50-2012-CA-
013132-XXXX-MB.

   Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm
Beach, Robert F. Spohrer of Spohrer & Dodd, P.L., Jacksonville, John F.
Romano of Romano Law Group, West Palm Beach, and Dustin B. Herman
of Spangenberg Shibley & Liber LLP, Cleveland, Ohio, for appellant.

  David G. Concannon of Concannon & Charles, Wayne, Pennsylvania,
and Christopher F. Lanza of Christopher F. Lanza, P.A., Miami, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.